Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of A.L. and D.L., Children            Appeal from the 354th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 78,826).
No. 06-14-00050-CV                                    Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Brandy Lee, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 8, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk